Exhibit 10.25

Summary of Verbal Agreement for Director Compensation with William G. Adams

William G. Adams is a director of Liberman Broadcasting, Inc., LBI Media
Holdings, Inc. and LBI Media, Inc. (collectively, the “Companies”). Effective
January 1, 2008, Mr. Adams will receive an aggregate of $7,500 in cash each
fiscal quarter for his services as a director of each of the Companies and a fee
of $1,500 for each board meeting (other than telephonic meetings) he attends.
However, Mr. Adams is only entitled to receive one meeting fee if the meetings
of the board of directors of the Companies are held jointly or consecutively.

Mr. Adams will not be paid any other compensation for his service as a director.
Mr. Adams is also reimbursed for expenses incurred in the performance of his
duties as a director.

The Companies and Mr. Adams have not entered into a written compensation
agreement, and either the Companies or Mr. Adams may terminate their verbal
compensation agreement at any time, for any reason or for no reason.